NUMBER 13-11-00186-CV

                                COURT OF APPEALS

                     THIRTEENTH DISTRICT OF TEXAS

                        CORPUS CHRISTI - EDINBURG


ALLSEAS USA, INC.,                                                                 Appellant,

                                                v.

PS FABRICATORS, L.L.C. F/K/A PS
FABRICATORS & CONSTRUCTORS, L.L.C.,                                                Appellee.


                     On appeal from the 269th District Court
                           of Harris County, Texas.


                            MEMORANDUM OPINION1

              Before Justices Rodriguez, Garza, and Benavides
                Memorandum Opinion by Justice Rodriguez


       1
          This case is before the Court on transfer from the Fourteenth Court of Appeals in Houston
pursuant to an order issued by the Supreme Court of Texas. See TEX. GOV'T CODE ANN. § 73.001 (West
2005).
       In this breach of contract case involving the construction and testing of underwater

oil and gas pipeline equipment, appellant Allseas USA, Inc. challenges the jury's verdict in

favor of appellee PS Fabricators, L.L.C. f/k/a PS Fabricators & Constructors, L.L.C.

(PSF). By three issues, Allseas argues that: (1) the evidence was factually insufficient

to support the jury's apparent finding that Allseas did not pay approximately $190,000 in

factory acceptance testing charges to PSF; (2) the evidence was factually insufficient to

support the total amount of damages awarded in light of PSF's failure to provide adequate

documentation of its charges under the contract; and (3) the trial court abused its

discretion in denying Allseas's motion for new trial based on newly discovered evidence.

In the event the Court sustains its factual sufficiency challenges, Allseas requests that we

suggest remittitur of the jury's damages and attorney's fees awards and, in the alternative,

remand for a new trial. We affirm.

                                      I. Factual Background

       Allseas is in the business of constructing underwater oil and gas pipelines. PSF is

a contractor that fabricates the structures that are used in the construction of underwater

pipelines. In August 2006, Allseas contracted with PSF to build a series of structures

that would be used in Allseas's construction of an underwater pipeline in the Gulf of

Mexico for Discovery Producer Services, LLC. 2                     Allseas and PSF's contractual

relationship was governed by a Master Services Agreement (MSA).

       At the end of September 2006, a work order was issued, pursuant to the MSA, for

the fabrication of two of the structures—in-line sleds, or ILSs, that were to be installed at


       2
           Discovery Producer Services, LLC was not a party to the underlying lawsuit or this appeal.
                                                     2
designated points along the pipeline to allow future pipelines to connect to the existing

pipeline through a prefabricated valve. At the end of October 2006, the parties executed

a variation order, pursuant to the MSA, that governed the fabrication of a third

structure—a pipeline end sled, or PLES, which would be installed to connect the pipeline

to Discovery's floating production facility.

       There were three phases in the fabrication projects. First, PSF fabricated the

structures.    Second, PSF would run the structures through factory acceptance

testing—or FAT—to ensure that the structures performed as designed. Third, PSF

would run the structures through system integration testing—or SIT—in which PSF woud

attempt to duplicate the seafloor conditions on which the structures would be resting and

ensure that the structures, as fabricated, would be able to be installed and function under

those conditions.

       Under the work and variation orders, which, pursuant to the MSA, set the price

schedules, the fabrication work for each structure was to be billed at a set price, and both

FAT and SIT were to be billed at cost plus five percent (also known as cost-plus charges).

Under the MSA, any invoice containing charges based on costs associated with a rate

sheet must be submitted with "appropriate documentation." FAT and SIT were charges

based on rate sheet costs, and therefore, the MSA required that any invoice including

FAT and SIT costs be supported by appropriate documentation.

       PSF began working on the contract in September 2006, with fabrication and then

testing continuing through February 2007.          Throughout this time period, PSF sent

Allseas periodic invoices for the work performed. Allseas paid the invoices through

                                               3
March 2007 but, at that point, began having questions about the testing charges. 3 PSF

revised the questioned invoices and provided Allseas documentation supporting the FAT

and SIT cost-plus charges, but ultimately, Allseas was unsatisfied with the documentation

PSF provided and refused to make further payments on the invoices.

          The final total amount of SIT charges invoiced by PSF was $1,655,053.81; the final

total amount of FAT charges invoiced by PSF was $210,924.71. It is undisputed that

Allseas paid $768,795.62 in SIT charges; it remains disputed by the parties whether

Allseas made any payments for the FAT charges.

                                   II. Procedural Background

          In May 2008, PSF filed suit against Allseas, alleging that Allseas breached the

MSA and associated work orders by failing to pay the invoiced SIT and FAT charges in

full. 4       PSF prayed for $886,258.19 in damages for the unpaid SIT charges and

$210,924.71 in damages for the unpaid FAT charges. Allseas answered, asserting as

an affirmative defense that PSF's invoices did not comply with the parties' agreement as

they were not accompanied by the required documentation. Allseas also asserted three

counterclaims:        breach of contract, alleging that PSF's failure to provide adequate

documentation to support its invoices resulted in overpayment by Allseas; fraud, alleging

that PSF charged Allseas for costs PSF knew were false; and a request for various

declarations regarding the terms of the contract between the parties.

          PSF's breach of contract claim and Allseas's breach of contract and fraud

          3
           The fixed costs for fabrication of the ILSs and PLES, and Allseas's payment of those fixed costs,
are not at issue in this case.
          4
         PSF also alleged claims under the Theft Liability Act and for quantum meruit and unjust
enrichment.
                                                     4
counterclaims were tried to a jury August 2-6, 2010. After the close of evidence, the jury

was asked, in relevant part: (1) whether Allseas failed to comply with its agreement with

PSF, to which the jury answered "yes"; (2) whether Allseas's failure to comply was

excused, to which the jury answered "no"; (3) what sum of money would compensate PSF

for Allseas's failure to comply, to which the jury answered $316,509 for "SIT-related

services" and $88,000 for "FAT-related services"; (4) whether PSF failed to comply with

its agreement with Allseas, to which the jury answered "no"; (5) whether PSF committed

fraud against Allseas, to which the jury answered "no"; and (6) what a reasonable fee for

PSF's attorneys would be, to which the jury answered $254,305. The trial court entered

judgment on the jury's verdict, awarding PSF a total of $404,509 in damages, $254,305 in

attorney's fees, and prejudgment interest. Allseas filed a motion for new trial, which was

denied by the trial court. This appeal followed.

                                       III. Evidence of Damages

       By two issues, Allseas argues that the evidence was factually insufficient to

support the FAT and SIT damages awarded by the jury. 5 Allseas urges us to suggest

remittitur of the amounts awarded by the jury or, in the alternative, remand for a new trial.

See TEX. R. APP. P. 46.3.

A. Factual Sufficiency and Remittitur of Damages

       Where there is insufficient evidence to support the full amount of damages

awarded but sufficient evidence to support a lesser award, the court of appeals may

suggest a remittitur. Bechtel Corp. v. CITGO Products Pipeline Co., 271 S.W.3d 898,


       5
           Allseas does not challenge the jury's liability findings.
                                                        5
922 (Tex. App.—Austin 2008, no pet.); see TEX. R. APP. P. 46.3. The party prevailing in

the trial court should be given the option of accepting the remittitur or having the case

remanded for a new trial. Bechtel Corp., 271 S.W.3d at 922.

      "Factual sufficiency is the sole remittitur standard for actual damages." Pope v.

Moore, 711 S.W.2d 622, 624 (Tex. 1986).          In determining whether damages are

excessive, we use the same test as for any factual insufficiency question. Id. Under a

factual sufficiency review, we "examine all the evidence in the record to determine

whether sufficient evidence supports the damage award, remitting only if some portion is

so factually insufficient or so against the great weight and preponderance of the evidence

as to be manifestly unjust." Id. Generally, the amount of damages awarded is a matter

uniquely within the jury's discretion. McGalliard v. Kuhlmann, 722 S.W.2d 694, 697

(Tex. 1986); Mo. Pac. R.R. Co. v. Roberson, 25 S.W.3d 251, 257 (Tex. App.—Beaumont

2000, no pet.). "[I]t is only when [a jury's] award of damages is 'flagrantly outrageous,

extravagant, and so excessive as to shock the judicial conscience,' that it may be

disturbed." Mo. Pac. R.R. Co., 25 S.W.3d at 257-58 (quoting Am. Bank of Waco v. Waco

Airmotive, Inc., 818 S.W.2d 163, 175 (Tex. App.—Waco 1991, writ denied)).

B. Supporting Documentation for SIT and FAT Costs

      We first address Allseas's second issue, in which it argues that PSF failed to meet

its burden under the contract to provide supporting documentation for its invoiced SIT and

FAT costs. Allseas argues that its expert evidence went largely uncontested by PSF and

that the jury's SIT and FAT damages awards, based on PSF's inadequate documentation,

were therefore so against the great weight and preponderance of the evidence as to be

                                            6
manifestly unjust.

       1. The Evidence

       At trial, PSF offered the testimony of three witnesses with regard to the costs and

billing involved with the Allseas project.   Steven Collins testified that he worked in

accounting and bookkeeping for PSF; he created the payroll, billing, and invoices.

Collins described PSF's time clock system, stating that employees were to punch in and

out when they began and ended work on a particular project. This allowed PSF to keep

track of labor costs on each of the several projects they were working on at the same time.

       Gloria Bray, who was employed by PSF as vice-president of operations, sales, and

marketing, testified that she oversaw "the administration of basically everything that went

on in the company, project managers, more or less reported to me as well as the

administrative side, the purchasing side, the financial side, the sales side and then up to

fabrication." Bray testified that at some point during the Allseas project, she began

keeping spreadsheets to document the labor and equipment costs PSF was incurring.

She began keeping the spreadsheets because the "time clock plus system" that

employees were supposed to use "did not go over so well" and was not consistently and

correctly used by employees, so she felt she needed an additional method to document

PSF's costs on the project. Bray testified that the data she entered in her spreadsheets

was based on time sheets generated from the time clock system, interviews with

employees in the yard about their hours and equipment use, and daily job reports

generated by supervisors. Bray testified that when Allseas began to dispute the invoiced

SIT and FAT costs, she sent Allseas her spreadsheets as documentation for the costs.

                                             7
Finally, Bray testified to the amounts PSF believed it was still owed by Allseas for SIT and

FAT costs. Bray testified that the total amount of SIT costs incurred was approximately

$1.65 million. She conceded that Allseas had paid $768,795.62 toward the SIT charges,

so PSF was seeking the balance due of $880,257.19. Bray then testified that the total

amount of FAT costs incurred were $210,924.71. Bray testified that Allseas had made

no payments toward FAT, and therefore, PSF was seeking that entire amount.

       Finally, Cecil Randall Porter, the owner of PSF, testified generally about project

conditions that affected the amount billed for FAT and SIT costs. Porter testified that the

testing costs on the Allseas project were higher than projected because Allseas caused

lengthy delays during the project. Porter testified that PSF "ramped up" for the Allseas

project—including hiring hard-to-find welders and engineers, preparing the yard to store

equipment, and beginning to grade the yard for testing—and, then, when Allseas failed to

deliver certain equipment it was required to provide under the contract, PSF was left in a

holding pattern, incurring costs during the delay.

       In its case-in-chief, Allseas presented the testimony of two expert witnesses whom

Allseas engaged to analyze the documentation provided by PSF to justify its invoiced

testing costs. 6       First, Allseas presented Michelle Delehanty, who worked in the

construction and real estate advisory services division at Ernst and Young. Allseas

presented Delehanty as an expert on cost-plus contracts. Allseas hired Ernst and Young

after PSF filed suit to review the invoices and documentation provided by PSF and

determine whether the documentation provided justified the amounts invoiced. Ernst


       6
           PSF did not challenge either expert's qualifications.
                                                      8
and Young sent Delehanty to PSF's offices to perform the audit. Delehanty testified that

she worked with Bray to obtain supporting documentation for the SIT and FAT labor and

equipment costs invoiced by PSF. Delehanty was provided with Bray's spreadsheet that

logged labor and equipment hours. With regard to the labor costs, Delehanty was

provided with backup documentation, including daily job reports, which were hand-written

logs of the hours employees worked on specified projects, and QuickBooks payroll

records. Later in the litigation, Delehanty was also provided with time sheets that she

also included in her analysis. Delehanty then compared the entries on the spreadsheet

with the backup documentation and gave PSF credit for any labor costs that were justified

by the documentation.

       With regard to the equipment costs, Delehanty testified that she was never

provided with backup documentation for costs documented in Bray's spreadsheets. To

analyze the equipment costs logged by Bray in her spreadsheet, Delehanty testified that

she used the daily job reports provided by Bray and work progress reports prepared by

Moody International, a company Allseas hired to monitor the fabrication and testing work

at PSF's yard. Delehanty compared the activities reflected in those reports with the

equipment use logged in the spreadsheets to determine if the equipment was being used

at the time indicated.

       After completing her audit, Delehanty concluded that $977,912 of the

approximately $1.9 million sought by PSF (SIT plus FAT costs) was questionable or

unsupported by the backup documentation. This left approximately $882,000 as the

amount of SIT and FAT appropriately documented by PSF.

                                           9
       Next, Allseas called Gregon Gant, a marine insurance loss adjuster, whom Allseas

presented as an expert in cost-plus contracts for marine and offshore equipment. Gant

reviewed, as supporting documentation for SIT and FAT costs, the Moody inspector's

reports and reports by an inspector that Discovery kept onsite at PSF.            Gant also

reviewed drawings, cost estimates, procedure outlines, and change orders, all provided

by Allseas, Discovery, and PSF. Using these documents, Gant arrived at what he

believed were reasonable prices for PSF's testing work:           $801,322.41 for SIT and

$41,972.38 for FAT. Gant attributed the greater amount invoiced by PSF mainly to

billing irregularities in PSF's labor cost calculations and excessive facility charges.

       On cross-examination, both expert witnesses admitted that certain reports on

which their analyses were based may not have given a complete picture of the work done

by PSF. Specifically, Gant acknowledged that Discovery's site representative, whose

reports he used as part of his analysis, was not at PSF's yard every day. Also, both

experts acknowledged that the Moody inspector was not at PSF's yard every day. As a

result, both experts conceded that their conclusions, based partly on these reports, could

be faulty.

       Finally, we note that the jury was presented with the following documentary

evidence, available as exhibits admitted by both parties: the MSA; the ILS and PLES

work orders, which included the labor and equipment rate sheets; PSF's invoices to

Allseas; all of Bray's spreadsheets; the daily job reports used by both Delehanty and

Gant; invoices from PSF's third-party vendors; computerized time records; and daily

safety meeting checklists, including employees in attendance.

                                             10
       2. Analysis

       The crux of Allseas's argument is that its expert testimony—showing that a

majority of the testing costs invoiced by PSF were questionable or unsupported by the

documentation provided by PSF—was never countered by PSF. Allseas argues that the

jury's damages verdict exceeded the amount justified by the only credible evidence at trial

and was therefore against the great weight and preponderance of the evidence. We

disagree.

       While we agree with Allseas that the testimony of Delehanty and Gant was strong

evidence that PSF's documentation may have been imperfect, there was other evidence

before the jury of PSF's attempts to document its invoiced testing charges. Allseas's

primary complaint regarding the documentation was that Bray's spreadsheets, PSF's first

attempt to document its charges, were inadequate because they were merely numbers

typed into an Excel spreadsheet without any backup paperwork.            But at trial, Bray

explained that the numbers she typed into the spreadsheet, representing labor hours and

equipment use, were based on daily job logs kept by supervisors in the yard and her own

interviews with employees working in the yard. In addition to Bray's testimony, the jury

had before it hundreds of pages of exhibits, including the contracts and labor and

equipment rate sheets, all of Bray's spreadsheets, the daily job logs, computerized time

records, invoices from third-party equipment vendors, and attendance information for

daily safety meetings. Cecil Porter also testified about project conditions that potentially

inflated the testing costs, namely delays by Allseas in providing equipment that forced

PSF to incur excessive labor and preparation costs. Finally, the basis of both Delehanty

                                            11
and Gant's expert opinions was called into question during cross-examination.

       In short, there was ample evidence at trial in addition to Delehanty and Gant's

testimony from which the jury could have calculated the damages award.              As is its

prerogative, the jury was free to disregard the expert testimony and, instead, give PSF

credit for the testing costs it found to be adequately documented in the weighty volume of

exhibits admitted at trial. See McGalliard, 722 S.W.2d at 697 ("It has long been the rule

of this State that opinion testimony does not establish any material fact as a matter of law.

Further, the judgments and inferences of experts or skilled witnesses, even when

uncontroverted, are not conclusive on the jury or trier of fact, unless the subject is one for

experts or skilled witnesses alone . . . ." (internal citations omitted)). In fact, we believe

that the jury's damages verdict—which, at $403,509, was $686,491 less than the nearly

$1.1 million PSF asked for—demonstrates that the jury engaged in a thoughtful and

deliberate analysis of all of the evidence, likely including the expert testimony of

Delehanty and Gant.       Clearly, the jury bought neither party's argument wholesale,

instead parsing through the available evidence and delivering a measured verdict. In

other words, we disagree with Allseas's apparent contention that the jury must have

entirely disregarded the expert testimony; if it had, its damages award would surely have

been higher.

       In the end, we are especially mindful of the principle that juries have considerable

latitude in determining the amount of damages. See id. And having reviewed the entire

record, we cannot conclude that the jury's damages award in this case was flagrantly

outrageous, extravagant, and so excessive as to shock the judicial conscience, and as

                                             12
such, we will not disturb it. See Mo. Pac. R.R. Co., 25 S.W.3d at 257-58. We conclude

that the jury's damages verdict was supported by factually sufficient evidence. See

Pope, 711 S.W.2d at 624. Allseas's second issue is overruled.

C. Pre-Payment of FAT Costs

       By its first issue, Allseas argues that the jury's apparent conclusion that Allseas

made no payment toward FAT costs was supported by factually insufficient evidence. At

trial, PSF asked the jury for $210,924.19 as damages for unpaid FAT costs; the jury

awarded $88,000 as FAT damages.                    Allseas argues that the testimony and

accompanying documentary evidence at trial clearly shows that it pre-paid approximately

$190,000 for FAT costs. For this reason, Allseas argues that the jury's $88,000 award

was excessive.

       Allseas points to a series of emails between its project manager, Douglas Gorman,

and PSF's project manager during the last part of 2006, Douglas Gleason. In the emails,

Gorman and Gleason agreed on an estimated budget for FAT that would be included in

the milestone payments Allseas was making on the project.7 According to the emails

and Gorman and Gleason's testimony at trial, the estimated FAT budget for the ILSs

would be $130,000, and the estimated FAT budget for the PLES would be $60,000. In

the emails, the two men discussed that the estimated FAT budgets were "already being

addressed" in the invoices for the ILSs and PLES.

       Allseas next points us to a series of documents admitted as exhibits. First, the

work order governing the PLES fabrication included a total price of $435,041. The fixed

       7
          For both the ILS and PLES parts of the project, Allseas made payments in three thirty-percent
installments and one final ten-percent installment.
                                                  13
price for the fabrication work listed on the work order was $375,041. The difference

between the price for the fabrication work and the total price was $60,000.          It is

undisputed that Allseas paid all of the invoices for the PLES fabrication, totalling

$435,041. Next, the work order governing the ILSs included a fixed price of $367,464 for

the fabrication. Allseas then admitted PSF's first three milestone invoices for the ILSs,

invoices of $148,789.20, representing ninety-percent of the ILS fabrication.          The

remaining ten percent, $49,569.40, led to a total of $495,964 invoiced for the ILS

fabrication. The difference between the fixed price for the ILS fabrication work and the

total price was approximately $130,000. It is undisputed that Allseas paid a total of

$495,964 for the ILS fabrication.

      Considering the emails and exhibits together, Allseas then argues that there was

conclusive evidence that it already paid $190,000 toward FAT costs—i.e., the $60,000

excess represented in the total price on the PLES work order, and the $130,000 excess

represented in the ILES milestone invoices. Allseas argues that this was evidence the

jury could not have reasonably ignored.

      Even assuming that the foregoing evidence conclusively proves that Allseas made

payments of $190,000 in excess of the fixed fabrication costs, we disagree that the jury's

verdict demonstrates that they ignored this evidence.      At trial, when questioned by

Allseas's counsel regarding the amounts invoiced in excess of the fixed costs, Bray

testified that any excess would have been applied against outstanding SIT charges and

denied that Allseas had made any payments toward FAT. In light of this testimony, we

disagree with Allseas's threshold premise that the jury's verdict demonstrates an implied

                                           14
finding that Allseas failed to pay the $190,000. Instead, it is entirely possible that the jury

did as Bray suggested and credited the $190,000 toward outstanding SIT costs and then

separately determined the amount of FAT it believed to be due to PSF. To alter the FAT

damage award based on the record before us, as Allseas urges, would be to speculate as

to the mental processes of the jury in composing its damages awards, something we

decline to do here where, as previously discussed, the evidence supports both the FAT

and SIT awards made.             See Ponce v. Sandoval, 68 S.W.3d 799, 806 (Tex.

App.—Amarillo 2001, no pet.) ("The mental processes by which a jury determines the

amount of damages is ordinarily not cognizable by an appellate court.") (citing Thomas v.

Oldham, 895 S.W.2d 352, 359-60 (Tex. 1995); First Nat'l Bank v. Zimmerman, 442
S.W.2d 674, 678 (Tex. 1969); Prati v. New Prime, Inc., 949 S.W.2d 552, 555 (Tex.

App.—Amarillo 1997, writ denied)).

       In sum, having reviewed the entire record, we cannot conclude that the jury

impliedly found that Allseas failed to make $190,000 in excess payments. And, as

previously determined, we also cannot conclude that the evidence was factually

insufficient to support the amount of FAT damages awarded by the jury. Allseas's first

issue is overruled.8

                                   IV. Motion for New Trial

       By its third issue, Allseas argues that the trial court erred in denying its motion for

new trial based on newly discovered evidence. See TEX. R. CIV. P. 324. Allseas moved

for a new trial based on the discovery of David Porter, a witness who Allseas alleges

       8
         Having determined that the evidence was factually sufficient to support the amount of damages
awarded by the jury, we decline to reach Allseas's remittitur request. See TEX. R. APP. P. 47.1.
                                                 15
came to light after trial and would have provided material testimony that would likely have

changed the outcome of the trial.

               A party seeking a new trial on grounds of newly-discovered
       evidence must demonstrate to the trial court that (1) the evidence has
       come to its knowledge since the trial, (2) its failure to discover the evidence
       sooner was not due to lack of diligence, (3) the evidence is not cumulative,
       and (4) the evidence is so material it would probably produce a different
       result if a new trial were granted.

Waffle House, Inc. v. Williams, 313 S.W.3d 796, 813 (Tex. 2010) (citing Jackson v. Van

Winkle, 660 S.W.2d 807, 809 (Tex. 1983), overruled in part on other grounds by Moritz v.

Preiss, 121 S.W.3d 715, 721 (Tex. 2003)).

       The granting or denying of a motion for new trial is a matter within the sound

discretion of the trial court, and we will not disturb the trial court's decision absent a

manifest abuse of that discretion. Jackson, 660 S.W.2d at 809; Cantu v. Butron, 921
S.W.2d 344, 353 (Tex. App.—Corpus Christi 1996, writ denied). Specifically,

       "[t]he inquiry [is] not whether, upon the evidence in the record, it apparently
       might have been proper to grant the application in the particular case, but
       whether the refusal of it has involved the violation of a clear legal right or a
       manifest abuse of judicial discretion." San Antonio Gas Co. v. Singleton,
       59 S.W. 920, 922 (Tex. Civ. App. 1900, writ ref'd). Every reasonable
       presumption will be made on review in favor of orders of the trial court
       refusing new trials. Hartford Accident and Indemnity Co. v. Gladney, 335
S.W.2d 792, 795 (Tex. Civ. App.—Waco 1960, writ ref'd n.r.e.).

Jackson, 660 S.W.2d at 809-10.

       David Porter is the brother of PSF owner Cecil Porter. It is undisputed that David

contacted the office of Allseas's counsel and left a message that he had information

relevant to the case. The parties dispute the exact date that David made this contact.

In an affidavit attached to Allseas's motion for new trial, counsel for Allseas averred that

                                             16
the message was left with an associate in his office on Monday, August 2, 2010, the first

day of trial. Allseas's counsel averred that he "was in trial all day August 2 through

August 5, 2010, with the case going to the jury in the afternoon of August 5, 2010." He

averred that he contacted David Porter "for the first time, via telephone . . . the evening

[of] August 5, 2010." In the August 5 phone call, counsel "advised David Porter that the

case was sent to the jury and there is nothing we can do at this time." Counsel averred

that "[o]nce the jury returned its verdict," he "contacted David Porter a second time and

thoroughly discussed the matter regarding the new evidence and had him sign an

affidavit."

        In its response to Allseas's motion for new trial, PSF included affidavits by Cecil

Porter and Andre De Hart, a PSF employee, in which they recounted a conversation

between Cecil and counsel for Allseas on the first day of trial. Both Cecil and De Hart

averred that Allseas's counsel approached Cecil after the first day of trial and stated that

counsel spoke with David over the weekend and "he sure doesn't like you a lot." Cecil

then responded to counsel, "I don't like him a lot either" and "you better be careful, he is a

dangerous man and will turn on you too."9

        Evidence may be considered newly-discovered if discovered either after the

conclusion of trial or so late in trial that it was impossible to present the evidence before

trial closed. See Cantu, 921 S.W.2d at 353; see also In re Thoma, 873 S.W.2d 477, 512

(Tex. Rev. Panel 1994, no appeal) (citing Jackson, 660 S.W.2d at 809). Here, even

        9
          Allseas argues in its brief that the affidavits of Cecil Porter and Andre De Hart are incompetent
evidence as they were not properly sworn to and verified and relied entirely on hearsay. But having
reviewed the appellate record before us, we find no objection to the trial court regarding the affidavits and,
as such, will not address this argument for the first time on appeal. See TEX. R. APP. P. 33.1(a).
                                                     17
assuming that the first contact by David was made on Monday, August 2, 2010, as

Allseas alleges—i.e., the first day of trial—we believe it was within the trial court's

discretion in this case to determine that David Porter's testimony became available to

Allseas early enough in trial that it was not impossible to present before trial closed. In its

brief, Allseas suggests that because of the frenzied nature of a jury trial, it was a practical

impossibility for counsel to incorporate David Porter's evidence once trial started.

Although we are sympathetic to the harried circumstances faced by counsel during trial,

whether the evidence was discovered too late was a factual determination best made by

the trial court. And especially in light of the conflicting evidence regarding the timing of

the discovery of David Porter, we will not disturb the trial court's determination in that

regard.

       Moreover, even if the evidence could be considered newly discovered, it would not

have been an abuse of discretion for the trial court to determine that Allseas did not act

with diligence in failing to immediately investigate the nature and strength of David

Porter's testimony. See Waffle House, 313 S.W.3d at 813. With regard to its diligence,

Allseas contends that David Porter's message was taken by an associate not involved

with the trial and was not communicated to counsel trying the case until August 5, 2010.

Allseas then suggests that because counsel was preoccupied with the on-going trial,

counsel acted as soon as reasonably possible in waiting until the jury returned its verdict

before investigating the potential evidence provided by David Porter. Again, we believe

that whether Allseas acted with sufficient diligence was a factual matter best left to the

trial court's discretion. Specifically, it would not have been unreasonable for the trial

                                              18
court to conclude that the associate who took the message could have communicated it

to counsel trying the case earlier than the last day of trial. See In re O'Connor, 92
S.W.3d 446, 449 (Tex. 2002) (orig. proceeding) (holding that an attorney's knowledge is

imputed by law to every other attorney in the firm). And, regardless, there was evidence

that counsel trying the case knew of David Porter as early as the first day of trial. The

trial court could have reasonably concluded that counsel did not act diligently in failing to

seek a continuance or otherwise attempting to incorporate David Porter's evidence before

trying the entire case.

       In short, we cannot conclude that it was a manifest abuse of discretion for the trial

court to deny Allseas's motion for new trial. There was evidence both that David Porter

was not newly-discovered and that Allseas did not act with diligence in investigating the

evidence once it came to light. Allseas's third issue is overruled.

                                     V. Conclusion

       We affirm the judgment of the trial court.


                                                                NELDA V. RODRIGUEZ
                                                                Justice

Delivered and filed the 28th
day of December, 2012.




                                             19